Citation Nr: 9900340	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the reduction in the rating for chondromalacia of 
the left knee with residuals of a fracture of the left medial 
femoral condyle from 30 percent to 10 percent was proper.

2.  Whether the reduction in the rating for deep venous 
thrombosis of the left leg from 10 percent to the 
noncompensable level, from October 1, 1996, to January 11, 
1998, was proper.

3.  Entitlement to an increased evaluation for deep venous 
thrombosis of the left leg, currently evaluated as 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which effectuated a proposal to reduce the 
veterans disability rating for chondromalacia of the left 
knee with residuals of a fracture of the left medial femoral 
condyle from 30 percent to 10 percent, as well as his 
disability rating for deep venous thrombosis from 10 percent 
to the noncompensable (zero percent) level.  In March 1998, 
the RO granted an increased evaluation to 10 percent for the 
veterans deep venous thrombosis, effective from January 12, 
1998, but did not restore the 10 percent evaluation prior to 
that date.  The veteran appealed each of those decisions, and 
the case has been referred to the Board for review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the reduction in his disability 
evaluation for his chondromalacia of the left knee with 
residuals of a fracture of the left medial femoral condyle 
was improper because this condition is more severely 
disabling than reflected in the 10 percent rating.  In 
support of this contention, he maintains that this disability 
is manifested by instability, severe pain with use, and 
limitation in range of motion.  The veteran also asserts that 
the reduction in his disability evaluation for his deep 
venous thrombosis of the left leg was improper because this 
condition is manifested by swelling and periods of severe 
cramping.  He also maintains that this condition is more 
severely disabling than reflected in the current 10 percent 
evaluation assigned.  Therefore, favorable determinations of 
these issues have been sought.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
restoration of a 30 percent evaluation for the veterans 
chondromalacia of the left knee with residuals of a fracture 
of the left medial femoral condyle.  It is also the decision 
of the Board that the evidence supports the restoration of a 
10 percent evaluation for the veterans deep venous 
thrombosis of the left leg, but that a higher evaluation is 
not warranted. 


FINDINGS OF FACT

1.  The veterans chondromalacia of the left knee with 
residuals of a fracture of the left medial femoral condyle is 
manifested by moderate instability, some limitation in range 
of motion, and functional loss due to pain. 

2.  The veterans deep venous thrombosis of the left leg is 
manifested by periods of swelling at the end of the day which 
are relieved by rest, and is not manifested by persistent 
edema which is incompletely relieved by elevation of the 
extremity.



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent evaluation 
for chondromalacia of the left knee with residuals of a 
fracture of the left medial femoral condyle have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344(3), 
4.1-4.14, 4.40-4.46, 4.59, 4.71, Diagnostic Codes 5257, 5261 
(1998).

2.  The criteria for restoration of a 10 percent evaluation 
for deep venous thrombosis of the left leg have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344(3), 
4.1-4.14, 4.104, Diagnostic Code 7121 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for deep venous thrombosis of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 7121 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
those claims.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist as required under 38 
U.S.C.A. § 5107.

Disability evaluations are determined by comparing the 
veterans current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 
1155.  The VA has the duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-593 (1991).  When after 
careful consideration of the evidence, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  Where 
entitlement to service connection has been established and an 
increase in the disability rating is at issue, the history of 
the disability is considered; however, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In addition, each disability must be reviewed in relation to 
its history and emphasis must be placed upon the limitation 
of activity imposed by the disabling condition.  See 38 
C.F.R. § 4.1.  Medical reports must be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  See 38 C.F.R. § 4.2.  The basis of a 
disability evaluation is the ability of the body to function 
as a whole under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. § 4.40.  Factors for consideration 
in evaluating joint disabilities include less movement than 
is normal, more movement than is normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
See 38 C.F.R. § 4.45.

Specific requirements must be met in order for VA to reduce 
certain service-connected disabilities.  See 38 C.F.R. § 
3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  These requirements apply to ratings which have 
continued for long periods of time at the same level (5 years 
or more), and do not apply to disabilities which have not 
become stabilized or which are likely to improve.  See 38 
C.F.R. § 3.344(c).  The Board notes that the provisions of 38 
C.F.R. § 3.344(b) and (c) do not apply to this case because 
the 30 percent and 10 percent ratings for the veteran's 
disabilities at issue were in effect for less than five 
years.  

However, in any disability rating-reduction case, regardless 
of whether the rating has been in effect for five years or 
more, certain general regulations, such as those noted above, 
need to be considered.  Specifically, it is necessary to 
ascertain, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veterans ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10 and 4.13).  See also 38 C.F.R. 3.344(c) (authorizing 
reduction of a rating in effect for less than five years on 
the basis of examination disclosing improvement).

I.  Chondromalacia of the Left Knee with 
Residuals of a Fracture of the Left 
Medial Femoral Condyle

In this case, the veterans chondromalacia of the left knee 
with residuals of a fracture of the left medial femoral 
condyle has been evaluated under Diagnostic Codes 5257 and 
5261.  Under Diagnostic Code 5257, a slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment of the knee, and a 30 
percent evaluation requires a severe impairment of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation, 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation, limitation of extension to 15 degrees warrants a 
20 percent evaluation, and limitation of extension to 20 
degrees warrants a 30 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
arthritis, separate ratings may be assigned under Diagnostic 
Code 5257 and Diagnostic Code 5003.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  This opinion made clear that a 
separate rating must be based upon an additional disability, 
and that when a knee disability is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  However, 
in a more recent opinion of August 14, 1998, the VA General 
Counsel clarified that although some limitation in range of 
motion of the leg must be present for a separate rating, it 
need not be compensable under Diagnostic Codes 5260 and 5261.  
See VAOPGCPREC 9-98 (August 14, 1998).

In August 1992, the RO granted service connection for 
chondromalacia of the left knee and assigned a noncompensable 
evaluation, effective from January 1992.  In reaching that 
decision, the RO considered service medical records as well 
as a VA examination report of March 1992.  In this regard, 
service medical records reflect that the veteran was seen on 
several occasions after twisting his left knee.  In September 
1991, mild degenerative changes of the left knee were shown.  
During his VA rating examination in March 1992, the veteran 
reported pain and instability in his left knee.  Examination 
showed no instability of the left knee, and X-rays disclosed 
no arthritic changes.  The veteran used a cane to ambulate 
due to instability of the right knee.  The diagnosis was 
chondromalacia of both knees. 

The veteran was hospitalized by the VA in June 1994 after 
fracturing his left femur.  On admission, the veteran stated 
that he felt his left knee lock while walking across his 
yard, at which time he experienced severe pain and a popping 
sensation when attempting to straighten it.  X-rays showed a 
fracture of the medial femoral condyle.  As a result, the 
veteran underwent an open reduction and internal fixation of 
the left femur.  

In October 1994, the veteran was provided a VA examination to 
determine the nature and severity of his left knee 
disability.  The veteran reported that his left knee 
disability was manifested by pain, swelling, numbness, 
limitation of motion, and increased pain at the end of the 
knee cap when trying to do full extension.  On examination, 
there was a longitudinal surgical scar at the anterior of the 
left knee measuring approximately 22 centimeters.  The scar 
was not adherent, but tenderness was present at and below the 
patellar level.  The veteran complained of numbness of the 
lateral area of the scar, and he was not able to discriminate 
between pin prick and dull touch.  On range of motion 
testing, there was almost zero degrees of extension (which 
the examiner noted may have been 3 to 4 degrees less than 
zero) and approximately 105 degrees of flexion.  Pain was 
noted at the end of range of motion.  Some puffiness was 
observed in the area of the knee mostly above the patella.  
The examiner decided not to examine the veteran for 
instability of the left knee due to the relatively recent 
surgery and deep venous thrombosis, both of which had 
produced significant pain.  X-rays of the left knee showed 
signs of the fracture of the medial femoral condyle and also 
signs of the cancellous bone graft.  There was also evidence 
of moderate degenerative changes of this joint.  The 
diagnoses were history of degenerative changes of both knees, 
status post fracture of the left knee at the medial condyle 
of the femur, compression type, treated with bone graft; and 
moderate degenerative joint disease.

Based on the foregoing, the RO granted a temporary total 
evaluation for the veterans left knee disability under 
38 C.F.R. § 4.30 for a period of convalescence from June 12, 
1994, to September 30, 1994.  Following the termination of 
this total evaluation, the RO assigned a 30 percent 
evaluation for the veterans left knee disability.  In 
assigning the 30 percent evaluation, the RO determined that 
service connection was established for residuals of a 
fracture of the medial condyle of the left femur as secondary 
to the service-connected chondromalacia of the left knee.  
However, the RO concluded that the residuals of the fracture 
must be evaluated with the chondromalacia of the left knee 
since the fracture was at the medial femoral condyle and 
affected the function of the left knee.  Thus, this 
disability was recharacterized as chondromalacia of the left 
knee with residuals of a fracture of the left medial femoral 
condyle.  The RO found that this condition was 30 percent 
disabling based on the evidence which showed pain, 
instability and limitation of motion of the left knee. 

The veteran was afforded an additional examination by the VA 
in March 1996 to determine whether his left knee disability 
had improved.  The veteran reported pain in his left knee 
which was dull at rest and sharp after exertion.  Examination 
of the left knee revealed no swelling or deformity present.  
Range of motion testing showed flexion to 100 degrees and 
extension to 5 degrees, both with mild pain.  X-rays 
disclosed some arthritic changes of the left knee joint with 
radiolucency in the distal diaphysis of the left femur, with 
no significant interval change since the prior examination in 
October 1995.  A scar was located on the left inferior 
extremity which measured 9.5 inches in length and 0.5 inches 
in width.  The scar tissue was of normal color.  There was no 
numbness, keloid formation, or any history of swelling, 
inflammation, depression to the vascular supply, or 
ulceration of the scar tissue.  No limitation of function 
from the scar was present.  The diagnosis was residuals of 
trauma of the left knee. 

A proposal to reduce the veterans evaluation for his left 
knee disability was issued in April 1996.  This reduction was 
implemented by a rating action dated in July 1996, which 
became effective from October 1996.  This reduction was based 
on the VA examination report of March 1996, which the RO 
noted did not disclose extension of the leg limited to 15 
degrees or flexion limited to 30 degrees.  As such, the RO 
determined that the veterans left knee disability warranted 
a 10 percent evaluation based on functional loss due to 
painful motion. 

The Board observes that this rating decision and its 
accompanying cover letter complied with the provisions of 
38 C.F.R. § 3.105(e), which require notification of the 
proposed reduction in evaluation, a statement of the facts 
and reasons for such reduction, and an opportunity to submit 
evidence against a proposed reduction.  The Board further 
notes that since the veterans 30 percent rating for 
chondromalacia of the left knee with residuals of a fracture 
of the left medial femoral condyle had not been in effect for 
at least five years, the provisions of 38 C.F.R. § 3.344(a) 
and (b) are not for application.  See 38 C.F.R. § 3.344(c) 
(for disabilities which have not become stabilized and are 
likely to improve, reexaminations disclosing material 
improvement in these disabilities will warrant reduction in 
rating); see also Brown, 5 Vet. App. at 417.

In connection with this appeal, the veteran was afforded an 
additional examination by the VA in November 1996.  The 
veteran reported that his left knee disability was manifested 
by swelling, constant pain, decreased sensation, and 
limitation in range of motion.  He stated that his left knee 
would occasionally lock, but denied any history of it giving 
way.  He also reported that his left knee disability 
precluded him from performing his job adequately.  He related 
that he was a computer specialist, which required a lot of 
sitting.  He stated that he needed to get up and walk around 
approximately every hour and a half to stretch his left knee.  
According to the veteran, however, his left knee would become 
severely painful and swollen after walking around the office 
while performing his duty delivering mail, which occurred on 
a daily basis with no alleviating factors. 

Examination of the left knee revealed no swelling or 
deformity.  There was also no subluxation or lateral 
instability present at the time of the examination.  No 
evidence of loose motion was observed, but some tenderness 
upon movement of the patella was noted.  The veteran reported 
that he was unable to significantly feel any palpation both 
medially and laterally, and the examiner noted that decreased 
sensation was present secondary to the veterans initial 
injury.  Range of motion testing showed flexion to 91 degrees 
and extension to 5 degree, with objective evidence of pain on 
flexion.  Based on these findings, the diagnoses included 
degenerative changes and post surgical changes of the left 
knee with chronic pain. 

VA outpatient treatment reports dated from August 1996 to 
January 1997 were reviewed, several of which refer to the 
veterans chondromalacia of the left knee with residuals of a 
fracture of the left medial femoral condyle.  In October 
1996, the veteran reported pain and locking in his left knee, 
and full range of motion was demonstrated on examination.  
The assessment was status postoperative left knee surgery.  
X-rays of the left knee taken in August 1996 revealed no 
evidence of fracture, but structural changes were observed 
which had a chronic appearance.  

In February 1997, the veteran and his wife testified at a 
hearing before a hearing officer at the RO.  The veteran 
stated that his left knee disability was manifested by pain, 
instability and locking.  He described the pain as a constant 
dull ache with intermittent sharp, stabbing pains.  He 
indicated that although he had not fallen since his knee 
surgery, his left knee would occasionally buckle forward.  He 
also used a cane to ambulate, which was issued by the VA in 
1994.  He reported difficulty using stairs, especially going 
down.  He reported that his left knee would become stiff 
after sitting for only 30 to 45 minutes, requiring him to get 
up and stretch it out.  He related, for example, that he had 
to stop approximately three to four times during his four-
hour trip to the hearing in order to stretch his left leg.  
He added that doctors had told him that there was nothing 
else that could be done, and that he should take Tylenol for 
pain.  Finally, the veteran testified that he worked full-
time as a computer data entry specialist, and that he also 
worked part-time as a gas station attendant.  He reported 
that he missed approximately one day a week for the past two 
years because of left knee pain.  The veterans wife also 
testified that she had to assist him in and out of the 
shower. 

During his most recent VA examination in January 1998, the 
veteran reported that his left knee disability was 
characterized by pain, stiffness, swelling and heat.  He also 
described instability, fatigability and lack of endurance.  
The veteran also reported periods of daily flare-ups of pain, 
which he rated as 10 on a scale of 1 to 10, and would last 
from eight to ten hours.  Precipitating factors included any 
type of increased activity, such as walking, squatting, 
sitting or any kind of sports.  Symptoms were alleviated with 
rest, soaking the knee in hot water, and elevating the leg 
after work.  He also used a cane in his right hand.  He 
commented that his job required a great deal of walking which 
significantly aggravated the pain in his left knee joint.  He 
added that he alleviated the pain after work by lying down 
and elevating his left leg. 

On examination, the veterans left knee demonstrated passive 
motion from 0 degrees of extension to 118 of flexion, and 
active motion from 0 degrees of extension to 80 degrees of 
flexion, with pain reported at 65 degrees of flexion.  The 
examiner also noted that range of motion was additionally 
limited by painful motion which was the major functional 
impact.  Objective evidence of painful motion included edema 
of the left knee; however, no evidence of effusion or 
significant guarding of the left knee was noted.  The right 
leg measured 36.75 inches in length, while the left leg 
measured 37.75 inches.  The left knee was found to be 
considerably swollen.  Patellofemoral testing and Clarks 
sign were strongly positive for chondromalacia on both knees.  
Based on these findings, the diagnoses were (1) degenerative 
arthritis of both knee joints, (2) bilateral chondromalacia 
of the kneecaps, and (3) residuals of previous fracture of 
the left femur, medial condyle, left knee joint. 

The Board finds that the foregoing evidence supports the 
restoration of a 30 percent evaluation for the veterans 
chondromalacia of the left knee with residuals of a fracture 
of the left medial femoral condyle.  In reducing the 
veterans left knee disability from 30 percent to 10 percent, 
the RO relied on the VA examination report of March 1996.  
The Board emphasizes, however, that this examination report 
does not include testing for any instability of the veterans 
left knee.  The Board notes, moreover, that comparing the 
findings from the October 1994 examination report, which was 
the basis for the assignment of the 30 percent evaluation, 
with those from the three subsequent VA examination reports 
of March 1996, November 1996, and January 1998 reveals no 
improvement of the veterans left knee disability.  In 
particular, the October 1994 VA examination report noted that 
the veteran had left leg motion from zero degrees to 105 
degrees, while all subsequent VA examination reports noted 
greater limitation in range of left leg motion (from 5 
degrees to 100 degrees in March 1996, from 5 degrees to 91 
degrees in November 1996, and from zero to 80 degrees on 
active flexion in January 1998).  

In addition, the evidence shows that the veterans left knee 
disability has consistently been manifested by objective 
evidence of pain on motion and arthritic changes.  When 
examined by the VA in November 1996, for instance, the 
examiner noted that objective evidence of pain was present on 
flexion of the left leg.  The diagnosis at that time included 
degenerative changes following the veterans surgery, as well 
as chronic pain.  Objective evidence of pain was also present 
during his most recent VA examination in January 1998, 
particularly with the leg at 65 degrees of flexion.  The 
Board also finds the veterans statements regarding his 
complaints of instability of the left knee to be credible.  
Based on these findings, the Board finds that the veterans 
left knee disability is most consistent with the 30 percent 
evaluation under Diagnostic Codes 5257 and 5261.  
Accordingly, the Board concludes that restoration of the 30 
percent evaluation for the veterans chondromalacia of the 
left knee with residuals of a fracture of the left medial 
femoral condyle is warranted.




II.  Deep Venous Thrombosis of the Left Leg

In August 1994, the veteran was hospitalized by the VA with 
complaints of pain and swelling of his left leg since removal 
of his leg cast just one week prior.  The veteran was 
therefore admitted for suspected deep venous thrombosis.  On 
examination, the left lower extremity was very swollen and 
tender along the veins in the thigh and calf.  There was a 
positive Homans sign, with no other findings reported.  The 
veteran was started on Coumadin.  It was noted that the 
veteran would be unable to return to work for at least two 
months, and it was recommended that his left leg be elevated 
as much as possible.  The diagnoses were deep venous 
thrombosis of the left leg, as well as status post open 
reduction and internal fixation of the left femoral condyle.

During his VA rating examination of October 1994, the veteran 
complained of swelling and numbness of the left lower 
extremity, and indicated that he was still on Coumadin.  The 
examiner commented that the veteran was wearing full length 
elastic stockings on both lower extremities from the groin to 
the tip of his toes.  The left and right thighs measured 47 
and 48 centimeters in circumference, respectively. 

In January 1995, the RO granted service connection for deep 
venous thrombosis of the left leg, and assigned a 10 percent 
evaluation, effective from August 1994.  This disability was 
evaluated under Diagnostic Code 7121.  Under this provision, 
prior to regulatory changes made in January 12, 1998, a 10 
percent evaluation was warranted when there was persistent 
moderate swelling of the leg which was not markedly increased 
on standing or walking.  Where there was persistent swelling 
of the leg or thigh which increased on standing or walking 
one to two hours but that is readily relieved by recumbency, 
or when there is moderate discoloration, pigmentation or 
cyanosis, a 30 percent rating may be assigned.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (effective prior to January 12, 
1998).

The veteran was provided a VA rating examination in March 
1996 to assess the severity of his deep venous thrombosis.  
Examination revealed that the skin was of normal color.  A 
scar on the left thigh was warm to the touch, and the scar 
tissue was numb to palpation.  No signs of cardiac 
involvement were present.  The diagnoses were status post 
deep venous thrombosis of the left leg and cardiomegaly. 

A proposal to reduce the veterans evaluation for his deep 
venous thrombosis was issued in April 1996.  This reduction 
was implemented by a rating action dated in July 1996, which 
became effective from October 1996.  This reduction was based 
on the VA examination report of March 1996 which showed no 
evidence of persistent moderate swelling of the leg.  In 
fact, the RO indicated that the only abnormality of the left 
leg was the surgical scar.  Thus, the RO determined that the 
veterans deep venous thrombosis was noncompensably 
disabling. 

As noted above, the Board notes that this rating decision and 
its accompanying cover letter complied with the provisions of 
38 C.F.R. § 3.105(e), as the veteran was provided 
notification of the proposed reduction in evaluation, a 
statement of the facts and reasons for such reduction, and an 
opportunity to submit evidence against the proposed 
reduction.  The Board further notes that since the veterans 
10 percent rating for deep venous thrombosis had not been in 
effect for at least five years, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) do not apply.  See 38 C.F.R. § 3.344(c).

In August 1996, the veteran was hospitalized by the VA for 
complaints of pain, swelling and discoloration of the left 
lower extremity for a three day duration.  At the time of his 
admission, an IPG showed equivocal findings, and a Heparin 
Drip was started.  On examination, the left lower extremity 
was edematous and tender on palpation, with no erythema 
present.  Homans sign was positive.  The right lower 
extremity was normal, and no neurological defects were found.  
The diagnosis was deep venous thrombosis of the left lower 
extremity, recurrent.

The veteran had no complaints associated with his deep venous 
thrombosis at the time of his VA examination in November 
1996.  On examination, there was a negative Homans sign and 
mild tenderness on palpation of the left calf.  The left calf 
measured 45 centimeters in circumference, while the right was 
43.5 centimeters.  The left thigh measured 47.5 centimeters, 
while the right was 49 centimeters.  No abnormal pulsations 
were present, but some deep varicosities were observed on the 
left lower extremity in the pretibial region as well as 
posteriorly.  Examination of the skin showed that the left 
leg was slightly hyperpigmented in comparison to the right.  
The varicosities were also more prominent on the left side.  
The skin was warm to touch, and paresthesias were noted since 
the veterans surgery.  There was no known cardiac 
involvement in regards to his thrombophlebitis.  An IPG study 
was negative for current thrombophlebitis.  The diagnosis was 
status post thrombophlebitis with subsequent long-term 
Coumadin therapy and intermittent episodes of left calf pain. 

VA outpatient treatment reports dated from April 1996 to 
October 1997 show that the veteran was treated on several 
occasions for his deep venous thrombosis.  In August 1996, 
the veteran was seen for complaints of pain and swelling in 
his left lower extremity of a two day duration.  Examination 
disclosed that the left lower extremity was slightly swollen, 
with no tenderness or erythema.  Homans sign was negative.  
The veteran was advised to wear an elastic stocking on his 
left lower extremity, and he was continued on Coumadin.  When 
seen in November 1996, the veterans left lower extremity was 
manifested by one plus edema, with no evidence of 
inflammation or an increase in temperature.  The diagnosis 
was post-phlebitic syndrome.  In February 1997, the veteran 
reported swelling and pain described as Charley horses in his 
left lower extremity at night.  Examination revealed some 
edema in the left lower extremity.  The assessment was 
recurrent deep venous thrombosis.  Finally, in June 1997 the 
veteran reported swelling from the left knee down.  He also 
indicated that the veins were breaking and that the 
pigmentation was getting worse.  Examination of the left 
lower extremity revealed one plus edema but no tenderness.  
The diagnoses were recurrent deep venous thrombosis and post-
phlebitis syndrome.  

During his hearing before a hearing officer at the RO in 
February 1997, the veteran testified that his left leg would 
usually become swollen at the end of the work day, but that 
his VA examinations were usually in the morning.  As a 
result, he argued that findings from VA examinations did not 
accurately reflect the severity of his deep venous 
thrombosis.  He stated that he experienced significant 
cramping every night which would cause him to wake up 
screaming.  He indicated, however, that he did not sleep with 
his left leg elevated.  According to the veteran, his left 
lower extremity was larger than the right.  The veterans 
wife verified that the veteran would wake up screaming in 
pain as a result of cramping in his left leg.  She related 
that she would massage his left leg and assist him as he 
walked around the house to relieve the cramping.  She also 
said that she helped him put his shoes and socks on.  

During his most recent VA examination in January 1998, the 
veteran reported a considerable amount of pain and constant 
cramping that he described as a fairly severe Charley 
horse.  The veteran also stated that he had claudication on 
exertion and cramping on standing.  He said that the pain 
occurred at rest during the day as well as night.  The 
veteran rated the pain at level 7 on a pain scale from 1 to 
10.  He did not describe paresthesia or attacks of 
angioneurotic edema.  He stated that his left lower extremity 
was severely handicapped by cold sensitivity.  He said that 
the pain and cramping precluded all participation in sports 
as well as prolonged walking.  He commented that at work he 
would have to take breaks and walk around in order to relieve 
the cramping.  

Examination revealed that the temperature of the left lower 
extremity was the same as the right.  Although no evidence of 
superficial phlebitis was present, there were numerous 
collections of spider web vessels surrounding the left 
lateral malleolus of the left lower leg.  There was no 
ulceration or tissue loss, and no edema related to the 
previous thrombophlebitis.  The color of the left lower 
extremity was brownish induration with a pink/bluish 
induration around the lateral malleolus.  Some tenderness was 
noted over the lateral malleolus.  He did not describe any 
attacks of cyanosis or blanching rubor, and there was no 
evidence of arthromyalgia.  Small varicosities were present 
over the lateral malleolus and just above the lateral 
malleolus of the left leg, which were probably less than 0.5 
centimeters in width and involved only superficial 
circulation.  The diagnosis was residuals of two previous 
episodes of thrombophlebitis of the left calf muscle. 

By a rating decision of March 1998, the RO noted that, by 
regulatory amendment effective January 12, 1998, substantive 
changes were made to the respective schedular criteria for 
evaluating the cardiovascular system, including 
thrombophlebitis.  See 62 Fed. Reg. 65207-65224 (1997) (to be 
codified at 38 C.F.R. § 4.104).  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As a result, the RO rated the veterans deep venous 
thrombosis under the newly revised criteria, and granted an 
increased evaluation to 10 percent, effective from January 
12, 1998, the date the regulatory changes came into effect.  
The RO also recharacterized this disability as 
thrombophlebitis of the left leg.  

Under the newly revised criteria of Diagnostic Code 7121, a 
noncompensable evaluation is assigned if the condition is 
asymptomatic with palpable or visible varicose veins.  A 10 
percent evaluation is assigned when the disability is 
manifested by intermittent edema of the extremity, or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent evaluation is warranted 
with evidence of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  When the disability is manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, a 40 percent evaluation is 
for application.  See 38 C.F.R. § 4.104, Diagnostic Code 7121 
(effective January 12, 1998).

The Board finds that the foregoing evidence supports the 
restoration of a 10 percent evaluation for the veterans deep 
venous thrombosis from October 1, 1996 to January 11, 1998.  
The Board notes that the RO relied solely on the VA 
examination report of March 1996 in reducing the veterans 
disability for deep venous thrombosis.  The Board finds, 
however, that this was not a thorough examination which would 
support a finding of improvement in the veterans ability to 
function under the ordinary conditions of life.  For 
instance, the Board observes that no measurements of the 
veterans lower extremities were taken to determine the level 
of any swelling of the left leg.  More importantly, no 
Homans testing was conducted to determine whether 
thrombophlebitis of the left lower extremity was present.  
The examiner merely examined the veterans skin, then 
concluded that no signs of cardiac involvement were present.

Subsequent medical evidence, however, documents that the 
veterans left lower extremity was indeed manifested by 
periods of moderate swelling of the left leg, as required for 
a 10 percent evaluation under Diagnostic Code 7121.  In this 
regard, during his VA hospitalization in August 1996, the 
veterans left lower extremity demonstrated swelling, 
discoloration, and a positive Homans sign.  The Board 
observes that an IPG study was negative for evidence of 
thrombosis when examined by the VA in November 1996; 
nevertheless, the veterans left calf measured 45 centimeters 
in circumference, while the right measured 43.5.  VA 
outpatient treatment reports, moreover, disclose that the 
veterans left lower extremity was slightly swollen compared 
to the right.  Based on these findings, the Board finds that 
the veterans deep venous thrombosis is most consistent with 
the 10 percent evaluation under Diagnostic Codes 7121.  
Accordingly, the Board concludes that restoration of the 10 
percent evaluation for the veterans deep venous thrombosis 
is warranted.

In reaching this decision, the Board also finds that the 
evidence is against an evaluation in excess of the currently 
assigned 10 percent under both the former and the newly 
revised criteria.  Indeed, the Board restored the 10 percent 
evaluation for the veterans deep venous thrombosis under the 
old criteria based on a finding that the VA rating 
examination which was the basis for the reduction was 
inadequate to show that an improvement in the disability 
actually occurred.  Nevertheless, the evidence does not show 
that this disability is characterized by persistent swelling 
of the left leg which increases on standing or walking for 
one to two hours.  Although the clinical evidence documents 
that the veterans left calf has demonstrated periods of 
swelling, there is also evidence in which no swelling of the 
left lower extremity was found on examination.  This is 
consistent with the veterans own statements that his left 
leg would become swollen at the end of the workday, but was 
usually not swollen in the morning.

In addition, the evidence also does not reflect that the 
veterans deep venous thrombosis of the left leg is 
manifested by moderate discoloration, pigmentation or 
cyanosis.  For example, the November 1996 VA examination 
report noted that the veterans left leg was slightly 
hyperpigmented, which the Board notes is less than moderate.  
When examined in January 1998, the left lower extremity was 
observed to be a brownish induration with a pink/bluish 
induration around the lateral malleolus.  Again, however, 
this was not shown to be moderate in degree.  Furthermore, 
the veteran denied any prior attacks of cyanosis at that 
time.  Therefore, the evidence is against an evaluation in 
excess of 10 percent for the veterans deep venous thrombosis 
of the left leg under the former criteria of Diagnostic Code 
7121.

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for this 
disability under the newly revised criteria of Diagnostic 
Code 7121.  The record simply does not show that the 
veterans deep venous thrombosis has demonstrated persistent 
edema which is incompletely relieved by elevation of the left 
lower extremity.  While the veterans left leg disability was 
shown to have one plus edema on several examinations, the 
Board emphasizes that no edema was shown during the veterans 
most recent VA rating examination in January 1998.  Even 
assuming arguendo that the veterans edema could be 
characterized as persistent, there is simply no evidence that 
his edema was only incompletely relieved by elevation of the 
left leg.  In short, the Board finds that the veterans deep 
venous thrombosis was properly rated as 10 percent disabling 
under both the former and the newly revised criteria of 
Diagnostic Code 7121. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Courts holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
veterans deep venous thrombosis has independently caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  

The veteran testified that he was currently employed full-
time as a computer specialist, and that he was usually absent 
from work one day a week as a result of pain in his left 
lower extremity.  In correspondence dated in February 1997, 
the director of Human Resources at SelectTech Services stated 
that the veteran had missed 223.5 hours in 1996 due to 
disability.  However, she did not identify which of the 
veterans five service-connected disabilities resulted in 
these absences.  Furthermore, in addition to his full-time 
job, the veteran also indicated that he worked part-time as a 
gas station attendant.  Under these circumstances, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Restoration of a 30 percent evaluation for chondromalacia of 
the left knee with residuals of a fracture of the left medial 
femoral condyle is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Restoration of a 10 percent evaluation for deep venous 
thrombosis of the left leg for the period from October 1, 
1996, to January 11, 1998, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent for deep venous 
thrombosis of the left leg is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
